DETAILED ACTION
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and similarly regarding claims 31 and 40, the prior art of record, alone or in combination, fails to teach at least “receiving an encoded image at a computing system, wherein the encoded image includes a set of encoded pixels that encode data in the encoded image, and each encoded pixel encodes a portion of the data and is associated with a respective set of one or more non-encoded pixels located at pre-defined positions of the encoded image relative to the encoded pixel, wherein the sets of non-encoded pixels are interspersed among the set of encoded pixels and form spaces between the set of encoded pixels”.
At best, Bickmore et al (US 20140086408) teaches in ¶0073-75 i.e. One or more frames of an original source video can be compared to corresponding frames of one or more modified, suspect videos to determine a requestor that corresponds to each of the modified, suspect videos; With particular reference to the difference frame 508, a plurality of encoding patterns 512 are discernable. At least one of the encoding patterns 512 can be processed to determine an encoded unique ID 514 as a binary number.
At best, Braudaway et al (US 20020090110) teaches in ¶114 The values of the particular watermarking plane element and the corresponding pixel color component are compared to their respective neighborhood averages.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669